on    3/13/2015              9:19:23        AM



                                                                    OFFICE              OF      STAN           STANART                                         FILED IN
                                                                   COUNTY       CLERK,           HARRIS           COUNTY,             TEXAS             14th COURT OF APPEALS
                                                                            CIVIL       COURTS             DEPARTMENT                                      HOUSTON, TEXAS
                                                                                                                                                        3/13/2015 9:34:15 AM
March         13,    2015
                                                                                                                                                        CHRISTOPHER A. PRINE
                                                                                                                                                                 Clerk
         Court       of Appeals
301      Fannin
Houston,            Texas      77002LETTER




                                                                                                OF    ASSIGNMENT


Trial Court Docket Number: 1042867
Trial      Court         Number:          One     (1)


Style:
  ROBIN              KAY                                                                             VS.       OAK          OF WOODFOREST                           III LTD        D/B/A         PINES       OF
                                                                                                               WOOD              FOREST
 APPELLANT(S)                                                                                                  APPELLEE(S)


Judge: DEBRAIBARRAMAYFIELD

                              Attorney:                                                                       Appellee(s)           Attorney:
                                     No.        24052822                                                                     D.                  No.     24057751
  10203          Birchridge          Drive,         Suite    210

                                                                                                              Houston,                          77210-4547
                                                                                                              Phone:         (713)        977-8686
                                                                                                                           (713) 977-5395




Ribin       Kay      Wilson,        appellant,                 a            of Appeal         on March         11,   2015                 the   Final                   that       was                 on
February            9, 2015.




The      Clerk’s          Record      is due       to your    office   on   or before        April    10,    2015.




/S/Joshua           Alegria
              Alegria
Deputy           Clerk
P.O.      Box       1525
Houston,            TX      77251-1525
(713)       755-64211>.o.




                                                                                 1525   I               TX    77251-1525     I    (713)    755-6421


                                                                                                                                                                               1         1




                                                                                                                                                                                                            1
·                                                                                                                PM
                                                                                                                Clerk
                                                                                                               County


                                                No. 1042867
        ROBIN
            KAYWILSON,                              §               INTHECOUNTY
                                                                              CIVILCOURT
                                                    §
                                                    §
        V.                                          §                    AT LAW NUMBERONE (1)

        OAK        IIILTDd/b/a §
          OFWOODFOREST
        PINES
            OFWOODFOREST,                           §
                                                    §                    HARRIS                TEXAS


                                           NOTICE
                                                OFAPPEAL
        TOTHEHONORABLE
                    COURT:
                Robin Kay                   gives notice of her intent to appeal the trial court’s Order

        Granting             No Evidence          for Summary Judgment rendered on              7, 2015

        and the trial       Final Judgmentrendered on February9, 2015. This appeal is taken to either

        the First or the         Court of Appeals in Houston, Texas.

                                                                       submitted,

                                                          Law          of David J. Sadegh

                                                   By:    /s/          Sadegh
                                                          David J. Sadegh
                                                          TexasBarNo.24052822
                                                          10203Birchridge
                                                                       Dr.,Ste.210
                                                          Humble, Texas 77338
                                                          Tel: (832) 644-6534
    _                                                     Fax:
                                                            (832)
                                                              644-6236
                                                         ATTORNEY
                                                                FORPLAINTIFF
                                                         ROBIN
                                                             KAYWILSON




                                                                                                           2
                              CERTIFICATE OF SERVICE

       I     that on March l l, 2015, a true and correct copy ofthe foregoingwas served to the
followingcounselof record via email:

JeremyD. Baker
    Slovacek,
Hoover     LLP
P.O. Box 4547
Houston,
      Texas
baker@hooverslovacek.com
                                                  /s/
                                                  David
                                                     J.Sadegh




                                                                                                 3
                                           NO.1042867
ROBINKAYWILSON                                   §             IN THE COUNTYCIVIL COURT
V.                                                                      AT LAW NUMBERONE
OAKSOF WOODFOREST III LTD                                            HARRIS COUNTY,TEXAS
d/b/aPINESOF


        BEITREMEMBERED
                   thatonthisdatecameonto beheardtheabove-entitled
                                                              and
numbered cause, and ROBIN KAY WILSON("Plaintiff'), and OAKS OF WOODFOREST IIILTD

d/b/a PINES OF WOODFOREST("PINES OF WOODFOREST" or "Defendant"),appeared before

the Court and announced ready for trial. The Court having Granted Defendant’s No-Evidence

Motion for Summary Judgment on January 7, 2015,                      claims, causes of action, and

counterclaims, have been dismissed with prejudice via                         All remaining matters

of fact and things in controversy were submitted to the Court, and the case proceeded to trial.

        ORDERED, ADJUDGED AND DECREED that                            PINES OF WOODFOREST,

recovers, from Plaintiff, ROBIN KAY WILSON, judgment for its reasonable and

attorneys’ fees, in the amount of              It is furt er

        ORDERED, ADJUDGED AND DECREED that Defendant, PINES OF WOODFOREST,

recovers, from Plaintiff, ROBIN KAY WILSON,judgment for pre-judgment interest, in the amount

of 5%, from the date this lawsuit was        through the date this judgment is entered, issued, and

executed by this Court, post-judgment interest, in the amount of 5%, from the day after thisjudgment

is entered, issued, and executed by this Court through the date this judgment is paid and         in

full, and costs of court.It is further,
                                                                                   _




                                                                                                       4
       ORDERED, ADJUDGED AND DECREED that if a                                         for New           is        and

Defendant            thenDefendantis              recoveryof an additiona1|rom                                Plaintiff,

ROBIN KAY WILSON, as attorneys’ fees for such work. If this case is appealed to the Court of

Appeals and              prevails, then Defendant is awarded the                          of additional attorneys’

fees                     Plaintiff lf a Motion for Rehearing or an Application for a Writ of Error

is made to the Supreme Court and Defendant prevails, then Defendant is awarded the                                  of

additional            fees of              from            If an appeal is made to the Texas Supreme

Court and Defendant prevails, then Defendant is awarded the recovery of additional attorneys’ fees

of            from    aintiff. All relief not expressly granted herein is denied.

       All relief not granted herein is denied. This is a finaljudgment.


       SIGNED this              day of                                           20| 5.
                                                                         ,




APPROVEDASTO FORMAND

                                                                     '             '
                                                                             ,
                                                                     of                            or
                                                   photo                                All
                                                             changes were present             the tlme
                                                   the               and
         remy D. Baker
       StateBarNo.24057751
       5051 Westheimer, Suite 1200
       P.O.Box4547
       Houston,Texas77210-4547
       (713) 977-8686/Fax: (713) 977-5395


OAKS OF WOODFOREST                   LTD
d/b/aPINESOF WOODFOREST




                                                                                                                         5